Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation-in-part of the National Stage Application of PCT/JP2019/011715, filed on 3/20/2019.  The instant application claims foreign priority to JP 2018-053767 filed on 3/22/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/29/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 9/17/2020 and 12/9/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerber et al. (US 2020/0270402, filed 9/2017, PTO-892).
Gerber et al. discloses the alginate-ketoprofen prodrug, shown below, where the alginate is bound to the PEG linker via an amide bond and the ketoprofen is bound to the PEG linker via an ester bond. (p. 17, ¶0183) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gerber discloses that the alginate prodrugs may be formulated into hydrogels via covalent crosslinking. (¶0165) Gerber exemplifies an alginate-PEG-ketoprofen prodrug, where ketoprofen is observed being released over two weeks, which meets the limitation of “sustained released”. (¶0179) Gerber discloses that the alginate is substituted with the PEG-ketoprofen moiety in an amount of 5-30 mol%. (Claim 3) Gerber discloses a method of treating a disease or disorder by administering a pharmaceutical composition comprising the above compound. (¶0090-0092)
With respect to claims 3, 4 and 6, the compound of Gerber meets the claim(s) limitations where n1=2, X1=O, n2=1, R1=R2=H, n3=2, n4=n5=n6=n7=n8=0 and Z=O.
With respect to claim 13, it is noted that the prior art does not teach that the composition can be used for arthritis. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1, 2, 5, 6, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redasani et al. (Antiinflam. Antiallerg. Ag. Med. Chem., 2015, PTO-892).
Redasani et al. discloses the alginate-ibuprofen prodrug, shown below, where the alginate is bound to the linker via an amide bond and the ketoprofen is bound to the linker via an ester bond. (Figure 1) 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Redasani discloses that the alginate prodrugs show sustained release properties and are effective in treating arthritis. (pp. 47, 50)
With respect to claims 6, the compound of Redasani meets the claim limitation of a linker with formula -O-L-A.
Accordingly, the instant claims are anticipated by the cited prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 2020/0270402, filed 9/2017, PTO-892).
The disclosure of Gerber is referenced as discussed above. Gerber also teaches that the linker, within the alginate-ketoprofen prodrug, may be selected from among the genus of structures depicted in ¶0078. Gerber does not teach the entire scope of linker structures encompassed by the claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any of the linkers disclosed by Gerber could be used to prepare an array of alginate-ketoprofen prodrugs. The genus of linkers disclosed by Gerber overlaps with the genus of structures encompassed by the instant claims.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 2020/0270402, filed 9/2017, PTO-892), in view of Miyamoto et al. (US 7,879,817; 2011, PTO-892).
The disclosure of Gerber is referenced as discussed above. Gerber does not teach a method for treating arthritis nor the compounds depicted in claim 15.
Miyamoto et al. discloses hyaluronic acid-NSAID prodrug compounds, used in a method for treating arthritis, where the NSAID is exemplified as ketoprofen, felbinac, naproxen and diclofenac. (Examples 3, 5, 13, 19; Cols. 2, 7; Claim 15) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alginate-ketoprofen prodrug of Gerber, by substituting ketoprofen with diclofenac, thereby arriving at the following compound depicted in instant claim 15:

    PNG
    media_image3.png
    90
    177
    media_image3.png
    Greyscale

The obviousness of the modification is based on: 1) The linker of Gerber is identical to the linker in the above instant compound; 2) Miyamoto exemplifies both diclofenac and ketoprofen as effective NSAIDs for use in polysaccharide based prodrugs and 3) the carbonyl moiety, common to both ketoprofen and diclofenac, enables the chemistry used by Gerber to attach ketoprofen to the PEG linker, to be equally applicable to diclofenac.
It would have been further obvious that the method of Gerber could be specifically applied to treating arthritis, thereby arriving at the limitation of claim 16. Gerber is silent on specific diseases/disorders to be treated. Thus, it is reasonable for one to look for guidance in the analogous art of Miyamoto, for specific applications (e.g. arthritis) of polysaccharide-NSAID prodrugs.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1, 5, 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (EP 331471 A1, 1989, PTO-892).
Larsen discloses compounds of formula (1) and pharmaceutical compositions comprising said compounds.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Larsen discloses that the R1-CO drug may be selected from among the sub-genus of NSAIDs, with naproxen, ketoprofen and diclofenac exemplified. (pp. 6-7 and Table 7) Larsen discloses that the degree of substitution on the polysaccharide is 0.1-35%. (p. 9, Ln.1) Larsen discloses that the prodrugs have sustained release properties. (p. 30, Ln 1-9) Larsen discloses that the compounds of formula (1) can be used in a method of treating arthritis. (p. 2, Ln. 8)
	Larsen does not exemplify or claim alginate as the polysaccharide of the prodrug.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any of the functionally equivalent polysaccharides taught by Larsen, including alginate, could be used to prepare a therapeutically effective prodrug. Thus, substituting dextran for alginate, in the exemplified embodiments of Larsen, results the instant claims being prima facie obvious over the teachings of the prior art.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623